PER CURIAM.
Relator’s application for reconsideration of ruling 390 So.2d 1346, is granted. Rule X(b), second paragraph, requiring filing in this Court within ten (10) days of the date of a Court of Appeal refusal to review complained of trial court action (or inaction) is inapplicable here, where relator’s complaint is directed to the Court of Appeal’s refusing to entertain on the merits (stating “insufficient showing to justify the exercise of this court’s supervisory jurisdiction”) a complaint concerning the trial court’s overruling an exception to personal jurisdiction.
Writ denied. The Court of Appeal is ordered to rule on the merits of the writ application. See Thibodeaux v. King-Wilkinson, Inc., 381 So.2d 1245 (La.1980), and C.Civ.P. art. 2083.